Citation Nr: 0622521	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
Hodgkin's disease, to include whether the reduction from 100 
percent was proper.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder associated with Hodgkin's disease 
prior to December 16, 2003.

5.  Entitlement to an initial compensable rating for 
bilateral interstitial infiltrates of the lungs associated 
with Hodgkin's disease prior to December 16, 2003.

6.  Entitlement to an initial noncompensable rating for a 
residual scar of the neck associated with Hodgkin's disease 
prior to February 18, 2004.

7.  Entitlement to an initial noncompensable rating for 
erectile dysfunction secondary to Hodgkin's disease prior to 
March 18, 2005.

8.  Entitlement to special monthly compensation based on loss 
of use of a creative organ prior to March 18, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In a December 2002 rating decision, the RO proposed 
to reduce the veteran's rating for residuals of Hodgkin's 
disease from a 100 percent rating to a noncompensable rating.  
In a March 2003 rating decision, the RO finalized the 
reduction and assigned a noncompensable rating, effective 
June 1, 2003.  

In February 2004, the veteran and his spouse testified at an 
RO hearing; their daughter, E. L., was an observer.  A copy 
of the transcript is associated with the record.

Subsequently, in an April 2005 rating decision issued in May 
2005, the RO, in pertinent part, granted service connection 
as associated with Hodgkin's disease for dysthymic disorder, 
rated as 10 percent disabling, and bilateral interstitial 
infiltrates of the lungs and a residual scar of the neck, 
rated separately as noncompensable.  In a July 2005 rating 
decision, the RO granted service connection for erectile 
dysfunction secondary to Hodgkin's disease, rated as 
noncompensable, and awarded special monthly compensation 
based on loss of use of a creative organ.  The veteran claims 
that all of the above disorders and claimed GERD and fatigue 
are residuals of his service-connected Hodgkin's disease and 
filed notices of disagreement with the RO's March 2003 and 
April and July 2005 rating decisions, contending that he 
should be service connected for the latter two disorders, 
that the assigned disability ratings for his dysthymic and 
lung disorders should be higher and all of his residual 
disabilities should be effective from June 1, 2003, and that 
the reduction in his rating from 100 percent for Hodgkin's 
disease was improper.  Under 38 C.F.R. § 4.117, Diagnostic 
Code 7709, six months after discontinuance of treatment for 
Hodgkin's disease, if there has been no local recurrence of 
metastasis, the evaluation is to be based on residuals of 
Hodgkin's disease.  Since the veteran's claims with regard to 
entitlement to higher initial ratings, earlier effective 
dates or service connection for GERD and chronic fatigue 
syndrome have not been addressed in a statement of the case 
(SOC), these issues will be remanded under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).

In a VA Form 21-4138 dated April 28, 2002 and received in May 
2002, it appears that the veteran applied for a total rating 
based on individual unemployability due to service-connected 
disability(ies).  Moreover, at a June 2005 VA genitourinary 
examination, the veteran was noted to have difficulties with 
nocturia; this is construed as an inferred claim for service 
connection for nocturia or urinary frequency.  These issues 
are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
if further action is required on his part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 dated December 11, 2003, the veteran requested a Board 
hearing before a Veterans Law Judge sitting at the RO (Travel 
Board hearing).  Such hearings must be scheduled by the RO.  
See, e.g., 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).  Even though the veteran 
testified at an RO hearing in February 2004, the claims file 
fails to show that the veteran has yet been afforded a Travel 
Board hearing or has withdrawn his request for one.

In a June 2005 statement, the veteran filed a notice of 
disagreement (NOD) with the April 2005 rating decision, with 
regard to denial of service connection for GERD and chronic 
fatigue syndrome.  In a May 2006 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
noted that none of the disabilities recognized as residuals 
of the veteran's Hodgkin's disease were granted effective 
June 1, 2003, contending that they should be.  This is 
construed as an NOD with the effective dates assigned for the 
veteran's dysthymic and lung disorders, residual scar of the 
neck, erectile dysfunction, and special monthly compensation 
for loss of use of a creative organ.  In the May 2006 
statement, the veteran's representative also contends that 
the veteran should have been assigned an initial 50 percent 
disability rating for dysthymic disorder and an initial 
compensable rating for interstitial lung disease as a result 
of Hodgkin's disease.  This is construed as an NOD with 
regard to the initial assigned ratings for these 
disabilities.  See 38 C.F.R. § 20.300 (2005).  Where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, these issues should be remanded 
to the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).
 
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

2.  The VA should issue the veteran and 
his representative a statement of the 
case as to the issues described in 2 
through 8.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have any of his 
claims reviewed by the Board.  The VA 
should allow the veteran and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



